       Case 19-00290-lmj13 Doc 35 Filed 06/27/19 Entered 06/27/19 13:47:45                                Desc
                          Notice of Dismissal - Form 4 Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                             110 E. Court Avenue, Suite 300
                                              Des Moines, Iowa 50309−2044
                                                 www.iasb.uscourts.gov

In the Matter of:                                           Case No. 19−00290−lmj13
Richard L Dowell

Debtor(s)
                                  NOTICE OF DISMISSAL WITH PREJUDICE

   As reflected by the docket text order entered today, the Court has dismissed this case with prejudice. Pursuant to
Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure, notice is hereby given that this case is
dismissed. The 11 U.S.C. section 109(g) bar against refiling for 180 days applies.




Date: 6/27/19
                                                                   Megan R. Weiss
                                                                   Acting Clerk, U.S. Bankruptcy Court


Parties Served: Everyone in the Chapter Case
